TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00646-CV


In re United Biologics, LLC d/b/a United Allergy Services and Nicholas Hollis




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relators United Biologics, LLC and Nicholas Hollis filed a petition for writ of
mandamus and an emergency motion to stay the district court's orders compelling production of "the
Calculation Specs or Calculation Sheet" and a deposition pending disposition of their mandamus
petition.  We granted a temporary stay and requested a response from real parties in interest.  Having
reviewed the petition, record, and filings by relators and real parties in interest, we dissolve our
temporary stay and deny the petition for writ of mandamus.  See Tex. R. App. P. 52.8(a).

						__________________________________________
						Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin
Filed:   October 3, 2012